Exhibit 10.1

 

LICENSE AGREEMENT

 

Case Western Reserve University – Exact Sciences Corporation

 

This Agreement (hereinafter “this Agreement”) entered into as of this 18th day
of July, 2005 (“Effective Date”) by and between Case Western Reserve University,
an Ohio non-profit corporation, having a principal place of business at 10900
Euclid Avenue, Cleveland, Ohio 44106 (“CASE”) and Exact Sciences Corporation, a
Delaware corporation, having a principal place of business at 100 Campus Drive,
Marlborough, MA 01752 (“Licensee”).

 

WITNESSETH

 

WHEREAS, CASE has, subject to certain interests of Howard Hughes Medical
Institute (“HHMI”), certain technology developed in the laboratory of
Dr. Sanford Markowitz, a Howard Hughes Medical Institute Investigator at CASE,
relating to HLTF and Vimentin Gene Methylation in Colon Cancer, and is
interested in licensing same,

 

WHEREAS, CASE has right, by reason of its Intellectual Property Policy and
assignment from HHMI, to license such technology, subject to the right of HHMI
to review and approve of any such license;

 

WHEREAS, CASE’s interest in such technology is subject to certain retained
rights by the United States of America and HHMI;

 

WHEREAS, Licensee desires to acquire rights in and to the technology upon the
terms and conditions herein set forth;

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
intending to be legally bound hereby, the parties agree as follows:

 


1.             DEFINITIONS


 


1.1           THE TERM “COPYRIGHTS” SHALL MEAN CASE’S AND/OR HHMI’S COPYRIGHTS
IN THE LICENSED TECHNOLOGY.


 


1.2           THE TERM “DISPOSE” OR “DISPOSITION” SHALL MEAN THE SALE, LEASE OR
OTHER TRANSFER OF LICENSED PRODUCT(S).


 


1.3           THE TERM “DOLLAR”, “U.S. DOLLAR” AND “U.S. $” SHALL MEAN LAWFUL
MONEY OF THE UNITED STATES OF AMERICA.


 


1.4           THE TERM “FIELD OF USE” SHALL MEAN USE OF THE LICENSED TECHNOLOGY
IN DETECTING HUMAN COLORECTAL CANCER AND TUMORS, INCLUDING, WITHOUT LIMITATION,
ADENOMAS, IN STOOL-BASED ASSAYS, AND OTHER PRODUCTS FOR THE PURPOSES OF
COLORECTAL DISEASE SCREENING AND DETECTION, DISEASE STAGING, DISEASE MONITORING,
DISEASE PROGNOSIS, AND/OR PHARMACOGENOMIC TESTING.


 


1.5           THE TERM “FISCAL QUARTER” OR “QUARTER” SHALL REFER TO THE NORMAL
QUARTERLY ACCOUNTING PERIODS OF LICENSEE; IF LICENSEE DOES NOT HAVE NORMAL
QUARTERLY ACCOUNTING PERIODS,


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

--------------------------------------------------------------------------------


 


THEN “FISCAL QUARTERS” SHALL MEAN THE CALENDAR THREE MONTHS PERIODS COMMENCING
WITH JANUARY OF EACH YEAR.


 


1.6           THE TERM “LICENSED PRODUCT” SHALL MEAN ANY PRODUCT, SERVICE AND/OR
PROCESS THAT CONSTITUTES, IS BASED ON, INCORPORATES OR USES, IN WHOLE OR IN
PART, LICENSED TECHNOLOGY, INCLUDING ANY MUTANT OR ALTERED FORM OF THE GENETIC
MATERIAL WHICH IS COVERED BY THE PATENT RIGHTS.


 


1.6.1        THE TERM “LICENSED COMBINATION PRODUCT” SHALL MEAN A LICENSED
PRODUCT THAT INCLUDES ONE OR MORE GENES FOR WHICH LICENSEE OR A PRODUCT
SUBLICENSEE MUST PAY ROYALTIES, UPON DISPOSITION, TO ONE OR MORE THIRD PARTY
LICENSORS.


 


1.6.2        THE TERM “THIRD PARTY LICENSOR” MEANS AN ENTITY (OTHER THAN CASE,
LICENSEE OR SUBLICENSEE) THAT HAS ENTERED A ROYALTY-BEARING LICENSE AGREEMENT
WITH LICENSEE OR A PRODUCT SUBLICENSEE FOR ONE OR MORE GENES INCLUDED IN A
LICENSED PRODUCT.


 


1.7           THE TERM “LICENSED TECHNOLOGY” OR “TECHNOLOGY” SHALL MEAN (I) THE
PATENT RIGHTS ; AND (II) THE TECHNOLOGY, TRADE SECRETS, KNOW-HOW, IMPROVEMENTS
AND OTHER INFORMATION AND INTELLECTUAL PROPERTY OF CASE IDENTIFIED IN ATTACHMENT
A.


 


1.8           THE TERM “LICENSEE NET SALES” SHALL MEAN THE TOTAL OF [********]
RECEIVED BY LICENSEE DUE TO DISPOSITIONS OF LICENSED PRODUCTS (OTHER THAN
DISPOSITIONS BY PRODUCT SUBLICENSEES), LESS THE TOTAL OF ALL:


 

[********]

 

No deduction shall be made for commissions paid to individuals whether they are
individual sales agents or persons regularly employed by Licensee.

 


1.9           THE TERM “PRODUCT SUBLICENSEE ROYALTY BASIS” SHALL MEAN THE
REVENUE OR SALES TOTAL USED IN A SUBLICENSE AGREEMENT BETWEEN LICENSEE AND A
PRODUCT SUBLICENSEE AS THE BASIS FOR COMPUTING ROYALTIES OWED BY SUCH PRODUCT
SUBLICENSEE TO LICENSEE DUE TO DISPOSITIONS OF LICENSED PRODUCTS.  PRODUCT
SUBLICENSEE ROYALTY BASIS, HOWEVER, SHALL BE NO LESS THAN THE VALUE OF LICENSEE
NET SALES THAT WOULD RESULT FROM CONSIDERING REVENUES OF PRODUCT SUBLICENSEE TO
BE REVENUES OF LICENSEE, UNLESS CASE HAS AGREED IN ADVANCE TO ACCEPT A
PARTICULAR DEFINITION OF “PRODUCT SUBLICENSEE ROYALTY BASIS” FOR THE COMPUTATION
OF ROYALTIES DUE TO DISPOSITIONS BY A PRODUCT SUBLICENSEE.


 


1.10         THE TERM “PATENT RIGHTS “ SHALL MEAN AND INCLUDE THE UNITED STATES
PATENTS AND/OR PATENT APPLICATIONS LISTED IN ATTACHMENT A TO THIS AGREEMENT;
UNITED STATES PATENTS ISSUED FROM THE APPLICATIONS LISTED IN ATTACHMENT A AND
FROM DIVISIONALS AND CONTINUATIONS OF THESE APPLICATIONS AND ANY REISSUES OF
SUCH UNITED STATES PATENTS; CLAIMS OF CONTINUATION-IN-PART APPLICATIONS AND
PATENTS DIRECTED TO SUBJECT MATTER SPECIFICALLY DESCRIBED IN THE APPLICATIONS
DESCRIBED ABOVE; AND CLAIMS OF ALL FOREIGN PATENT APPLICATIONS, PATENTS, AND
OTHER INTELLECTUAL PROPERTY WHICH ARE DIRECTED TO SUBJECT MATTER SPECIFICALLY
DESCRIBED IN THE UNITED STATES PATENTS AND/OR PATENT APPLICATIONS DESCRIBED
ABOVE.

 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

2

--------------------------------------------------------------------------------


 


1.11         THE TERM “PRIME RATE” SHALL MEAN THE INTEREST RATE PER ANNUM
ANNOUNCED FROM TIME TO TIME BY KEY BANK, CLEVELAND, OHIO, AS ITS PRIME RATE.


 


1.12         THE TERM “PRODUCT LAUNCH” SHALL MEAN THE FIRST COMMERCIAL SALE OF
LICENSED PRODUCT(S).


 


1.13         THE TERM “PRODUCT SUBLICENSEE” SHALL MEAN AN ENTITY TO WHICH
LICENSEE SUBLICENSES RIGHTS TO MAKE, SELL, DISTRIBUTE, MANUFACTURE, OR OTHERWISE
CONVEY OR DISPOSE OF LICENSED PRODUCTS PURSUANT TO A SUBLICENSE AGREEMENT.


 


1.14         THE TERM “REVENUE” SHALL MEAN THE U.S. DOLLAR VALUE OF ALL
CONSIDERATION REALIZED FROM THE DISPOSITION OF LICENSED PRODUCT(S).


 


1.15         THE TERM “ROYALTIES” SHALL MEAN ROYALTIES CALCULATED AS A
PERCENTAGE OF NET SALES AND PAYABLE BY LICENSEE TO CASE UNDER THIS AGREEMENT.


 


1.16         THE TERM “YEAR” REFERS TO CONTRACT YEARS OF THE LICENSE AGREEMENT,
I.E., A 12-MONTH PERIOD STARTING WITH THE DATE (OR ANNIVERSARY) OF THE EFFECTIVE
DATE OF THE LICENSE AGREEMENT.


 


2.             LICENSE GRANT


 


2.1           CASE HEREBY GRANTS TO LICENSEE, AND LICENSEE HEREBY ACCEPTS,
(I) AN EXCLUSIVE, ROYALTY BEARING, WORLD-WIDE RIGHT AND LICENSE UNDER AND TO THE
LICENSED TECHNOLOGY TO MAKE, HAVE MADE, USE AND DISPOSE OF LICENSED PRODUCTS IN
THE FIELD OF USE AND (II) A NON-EXCLUSIVE, WORLD-WIDE, ROYALTY FREE RIGHT AND
LICENSE UNDER AND TO THE LICENSED TECHNOLOGY FOR INTERNAL RESEARCH AND
DEVELOPMENT PURPOSES IN THE FIELD OF USE.


 


2.2           NO RIGHT TO SUBLICENSE THE LICENSED TECHNOLOGY IS HEREBY GRANTED
TO LICENSEE EXCEPT THAT LICENSEE MAY SUBLICENSE TO (I) PRODUCT SUBLICENSEES TO
THE EXTENT NECESSARY TO ENABLE PRODUCT SUBLICENSEES TO MAKE AND/OR DISPOSE OF
LICENSED PRODUCTS WITHIN THE FIELD OF USE; (II) CUSTOMERS TO THE EXTENT
NECESSARY FOR THEIR PERSONAL USE OF A LICENSED PRODUCT; OR (III) OTHER ENTITIES
WITH THE SPECIFIC AGREEMENT OF CASE.


 


2.2.1        LICENSEE UNDERSTANDS THAT ANY SUBLICENSES GRANTED BY LICENSEE TO
ENTITIES OTHER THAN CUSTOMERS (EVEN THOUGH THE SPECIFIC AGREEMENT BY CASE TO
SUCH A SUBLICENSE HAS BEEN OBTAINED) MUST PROVIDE THAT THE OBLIGATIONS TO CASE
AND HHMI (AS A THIRD-PARTY BENEFICIARY) UNDER THIS AGREEMENT, INCLUDING BUT NOT
LIMITED TO, INDEMNIFICATION, INSURANCE, HHMI’S THIRD PARTY BENEFICIARY STATUS,
AND PROCEDURES FOR DISPUTE RESOLUTION SHALL BE BINDING UPON SUCH SUBLICENSEE AS
IF IT WERE A PARTY TO THIS AGREEMENT AND THAT THE ECONOMIC RETURN TO CASE FROM
THE DISPOSITION OF LICENSED PRODUCTS BE NOT LESS THAN THE ECONOMIC RETURNS WOULD
BE IF SUCH DISPOSITION HAD BEEN BY LICENSEE.  IN ADDITION, ANY SUBLICENSE
AGREEMENT SHALL PROVIDE FOR AUTOMATIC ASSIGNMENT TO CASE IN THE EVENT OF
TERMINATION OF LICENSEE’S LICENSE TO THE LICENSED TECHNOLOGY (PRIOR TO
EXPIRATION OF THIS AGREEMENT).  LICENSEE SHALL BE RESPONSIBLE FOR THE ACTS OR
OMISSIONS OF ITS SUBLICENSEES AND SHALL NOT GRANT ANY RIGHTS WHICH ARE
INCONSISTENT WITH THE RIGHTS GRANTED TO AND OBLIGATIONS OF LICENSEE HEREUNDER. 
ANY ACT OR OMISSION OF A SUBLICENSEE THAT WOULD BE A BREACH OF THIS LICENSE
AGREEMENT IF PERFORMED BY LICENSEE SHALL BE

 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

3

--------------------------------------------------------------------------------


 


DEEMED TO BE A BREACH OF THIS LICENSE AGREEMENT BY LICENSEE IF SUCH BREACH IS
NOT CURED BEFORE 180 DAYS.  EACH SUBLICENSE AGREEMENT GRANTED BY LICENSEE SHALL
INCLUDE AN AUDIT RIGHT BY CASE OF THE SAME SCOPE AS PROVIDED HEREIN BELOW WITH
RESPECT TO LICENSEE.  NO SUCH SUBLICENSE AGREEMENT SHALL CONTAIN ANY PROVISION
WHICH WOULD CAUSE IT TO EXTEND BEYOND THE TEAM OF THIS AGREEMENT.  LICENSEE
SHALL GIVE CASE PROMPT NOTIFICATION OF THE IDENTITY AND ADDRESS OF EACH
SUBLICENSEE WITH WHOM IT CONCLUDES A SUBLICENSE AGREEMENT AND SHALL SUPPLY CASE
WITH A COPY OF EACH SUCH SUBLICENSE AGREEMENT.


 


2.3           NO PROVISION OF THIS AGREEMENT SHALL RESTRICT LICENSEE’S, CASE’S
AND/OR HHMI’S ABILITY TO CONDUCT FURTHER RESEARCH AND DEVELOPMENT IN THE AREA OF
LICENSED TECHNOLOGY OR OTHER AREAS.


 


2.4           ALL LICENSED PRODUCTS SHALL BE MANUFACTURED, SOLD AND PERFORMED BY
LICENSEE IN COMPLIANCE WITH ALL APPLICABLE GOVERNMENTAL LAWS, RULES AND
REGULATIONS.  LICENSEE SHALL KEEP CASE FULLY INFORMED OF, AND SHALL MOVE
EXPEDITIOUSLY TO RESOLVE, ANY COMPLAINT BY A GOVERNMENTAL BODY RELEVANT TO
LICENSED PRODUCTS, EXCEPT FOR COMPLAINTS SUBJECT TO THE SECTION OF THIS
AGREEMENT ENTITLED “INFRINGEMENT.”


 


2.5           CASE REPRESENTS AND WARRANTS THAT CASE HAS THE RIGHT TO LICENSE
THE PATENT RIGHTS TO LICENSEE UNDER THE TERMS PROVIDED IN THIS AGREEMENT AND
THAT CASE’S OBLIGATIONS TO HHMI DO NOT CONFLICT WITH THE LICENSES PROVIDED
HEREUNDER.  CASE RETAINS THE RIGHT TO GRANT EITHER EXCLUSIVE OR NON-EXCLUSIVE
LICENSES FOR THE LICENSED TECHNOLOGY IN FIELDS OF USE OTHER THAN THE FIELD OF
USE FOR WHICH THE LICENSE HEREUNDER IS GRANTED.


 


2.6           IF LICENSED TECHNOLOGY WAS SUPPORTED UNDER A UNITED STATES
GOVERNMENT FUNDING AGREEMENT, THEN (A) THE UNITED STATES GOVERNMENT HAS BEEN OR
WILL BE GRANTED LICENSING RIGHTS SOLELY AS REQUIRED UNDER THE TERMS OF THOSE
FEDERAL AGREEMENTS, (B) ALL RIGHTS AND OBLIGATIONS RESERVED TO THE UNITED STATES
GOVERNMENT AND OTHERS UNDER PUBLIC LAW 96-517, AND PUBLIC LAW 98-620 AND ANY
APPLICABLE GOVERNMENTAL RULES AND REGULATIONS, INCLUDING BUT NOT LIMITED TO
GOVERNMENT PURPOSE LICENSE AND MARCH-IN RIGHTS AND SHARING OF CERTAIN RESEARCH
MATERIALS, SHALL BE RESPECTED AND SHALL IN NO WAY BE DIMINISHED BY THIS
AGREEMENT AND ANY RIGHT GRANTED IN THIS AGREEMENT REGARDING LICENSED TECHNOLOGY
GREATER THAN THAT PERMITTED UNDER PUBLIC LAW 96-517 OR PUBLIC LAW 98-620, AND
ANY APPLICABLE GOVERNMENTAL RULES AND REGULATIONS, SHALL BE SUBJECT TO
MODIFICATION AS MAY BE REQUIRED TO CONFORM TO THE PROVISIONS OF THOSE STATUTES,
AND (C) PRODUCTS USING LICENSED TECHNOLOGY SOLD OR USED IN THE UNITED STATES
WILL BE MANUFACTURED SUBSTANTIALLY IN THE UNITED STATES OF AMERICA, UNLESS A
WAIVER HAS BEEN OBTAINED FROM THE FEDERAL FUNDING AGENCY UNDER WHOSE FUNDING
AGREEMENT THE LICENSED TECHNOLOGY WAS GENERATED.


 


2.7           NOTWITHSTANDING THE LICENSE GRANTED IN THIS AGREEMENT, CASE AND
HHMI AND ANY HEALTH CARE INSTITUTIONS AFFILIATED WITH EITHER OF THEM SHALL HAVE
AND RETAIN ALL RIGHTS TO USE, FREE OF CHARGE, THE LICENSED TECHNOLOGY FOR THEIR
NON-COMMERCIAL RESEARCH, CLINICAL RESEARCH TREATMENT (I.E. THE TREATMENT OF
PATIENTS AS PART OF A CLINICAL RESEARCH EFFORT TO DETERMINE THE EFFECTIVENESS,
SAFETY OR TOLERABILITY OF LICENSED TECHNOLOGY), EDUCATIONAL OR ACADEMIC
PURPOSES, EVEN IN THE FIELD OF USE, BUT NOT FOR LICENSING TO OTHERS.  THERE IS
NO RESTRICTION ON LICENSING BY CASE OF LICENSED TECHNOLOGY OUTSIDE THE FIELD OF
USE.

 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

4

--------------------------------------------------------------------------------


 


2.8           CASE AND HHMI MAY HAVE IN THE PAST, AND SHALL HAVE THE RIGHT IN
THE FUTURE, TO PROVIDE LICENSED TECHNOLOGY TO ACADEMIC AND/OR NON-PROFIT HEALTH
CARE INSTITUTIONS FOR NON-COMMERCIAL RESEARCH, CLINICAL RESEARCH TREATMENT,
EDUCATIONAL, OR ACADEMIC PURPOSES.  NOTHING IN THIS AGREEMENT SHALL PROHIBIT
SUCH CONDUCT BY CASE OR HHMI OR USE FOR SUCH PURPOSES BY ACADEMIC OR NON-PROFIT
HEALTH CARE INSTITUTIONS RECEIVING LICENSED TECHNOLOGY FROM CASE OR HHMI.  FOR
THE AVOIDANCE OF CONFUSION, CASE MAY NOT, DURING THE TERM OF THIS AGREEMENT,
PERMIT ANY THIRD PARTY TO USE THE LICENSED TECHNOLOGY IN THE FIELD OF USE FOR
COMMERCIAL PURPOSES.


 


3.             FIELD OF USE OPTION

 

CASE hereby grants to Licensee an option (the “Field of Use Option”) for a term
of twenty-four (24) months only, commencing on the Effective Date, (the “Option
Period”) to negotiate an amendment to the Agreement with CASE to expand the
Field of Use for the Licensed Technology to include human blood-based assays for
the purposes of colorectal disease screening and detection, disease staging,
disease monitoring, disease prognosis, and/or pharmacogenomic testing.  To
exercise this Field of Use Option, Licensee must (i) provide a written
statement, reasonably satisfactory to CASE, demonstrating Licensee’s capability
and intention to develop Licensed Products within the human blood-based assay
field of use for public sale as soon as practicable, consistent with sound and
reasonable business practices and judgment, and (ii) execute an amendment to
this Agreement with CASE prior to expiration of the Option Period.

 


4.             TERM OF THIS AGREEMENT

 

This Agreement shall expire at the end of its term (the “Term”), which extends
from the Effective Date to the expiration of the last to expire of the Patent
Rights.  The Agreement may be terminated prior to expiration pursuant to other
provisions of this Agreement.

 


5.             DUE DILIGENCE

 


5.1           LICENSEE SHALL USE ITS BEST COMMERCIALLY REASONABLE EFFORTS TO
EFFECT INTRODUCTION OF LICENSED TECHNOLOGY INTO THE COMMERCIAL MARKET AS SOON AS
REASONABLY PRACTICAL; THEREAFTER, UNTIL THE TERMINATION OF THIS AGREEMENT,
LICENSEE SHALL KEEP LICENSED TECHNOLOGY REASONABLY AVAILABLE TO THE PUBLIC.  AT
A MINIMUM, LICENSEE SHALL ACHIEVE PRODUCT LAUNCH WITHIN THIRTY (30) MONTHS OF
THE EFFECTIVE DATE.


 


5.2           LICENSEE’S DEFAULT IN PERFORMANCE IN ACCORDANCE WITH SUBSECTION
5.1 SHALL BE GROUNDS FOR CASE TO TERMINATE THIS AGREEMENT.


 


6.             LICENSE FEES AND ROYALTIES

 


6.1           FOR DISPOSITIONS OF LICENSED PRODUCTS OTHER THAN LICENSED
COMBINATION PRODUCTS, LICENSEE SHALL PAY CASE A ROYALTY OF [********]
(HEREINAFTER THE “ROYALTY RATE”) OF THE SUM OF LICENSEE NET SALES AND PRODUCT
SUBLICENSEE ROYALTY BASIS.

 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

5

--------------------------------------------------------------------------------


 


6.2           FOR DISPOSITIONS OF LICENSED COMBINATION PRODUCTS, THE ROYALTY
RATE OF [********] SHALL BE REDUCED BY THE PERCENTAGE, IF ANY, OF LICENSEE NET
SALES AND/OR PRODUCT SUBLICENSEE ROYALTY BASIS PAYABLE AS A ROYALTY TO THE THIRD
PARTY LICENSOR(S) WHO HAVE CONTRIBUTED ONE OR MORE GENES TO SUCH LICENSED
COMBINED PRODUCTS.  NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL THE ROYALTY
RATE BE LESS THAN 1 PERCENT.


 


6.3           THE PARTIES ACKNOWLEDGE THAT LICENSEE, IN PARTIAL SATISFACTION OF
ITS FEE OBLIGATIONS TO CASE HEREUNDER, PAID CASE [********] ON MARCH 10, 2003. 
IN ADDITION TO THIS AMOUNT, LICENSEE SHALL PAY CASE NON-REFUNDABLE LICENSE FEES
OF (I) [********] DUE AND PAYABLE [********]; (II) [********] DUE AND PAYABLE,
IF THIS AGREEMENT IS STILL IN EFFECT, UPON THE EARLIER OF: (A) [********] OR,
(B) [********]; AND (III) [********] DUE AND PAYABLE [********].  THE LICENSE
FEES DESCRIBED IN THIS SECTION 6.3 WILL BE IN ADDITION TO ANY OTHER AMOUNTS DUE
UNDER THIS AGREEMENT.


 


6.4           LICENSEE SHALL PAY CASE A MINIMUM ROYALTY OF [********] PER YEAR
(“ANNUAL MINIMUM ROYALTY”), COMMENCING ON THE ANNIVERSARY DATE OF THE EFFECTIVE
DATE FOLLOWING THE PRODUCT LAUNCH, AND PAYABLE ON EACH ANNIVERSARY OF THE
EFFECTIVE DATE THEREAFTER.  THE ANNUAL MINIMUM ROYALTY SHALL BE CREDITED AGAINST
THE ROYALTIES PAYABLE IN A YEAR.


 


6.5           ANNUAL MINIMUM ROYALTY PAYMENTS ARE TO BE ADJUSTED BY THE
CUMULATIVE PERCENTAGE CHANGE IN THE CPI-W CONSUMER PRICE INDEX BETWEEN
DECEMBER 2004 AND THE DECEMBER PRECEDING THE DATE ON WHICH THE PAYMENT IN
QUESTION IS PAYABLE.


 


7.             PAYMENT TERMS


 


7.1           ROYALTIES SHALL BE PAID BY LICENSEE TO CASE, AS DEFINED IN THE
SECTION ENTITLED “ROYALTIES” FOR EACH FISCAL QUARTER WITHIN SIXTY (60) DAYS OF
THE END OF SUCH FISCAL QUARTER, UNTIL THIS AGREEMENT EXPIRES OR IS TERMINATED IN
ACCORDANCE WITH THIS AGREEMENT.  IF THIS AGREEMENT TERMINATES BEFORE THE END OF
A FISCAL QUARTER, THE PAYMENT FOR THAT TERMINAL FRACTIONAL PORTION OF A FISCAL
QUARTER SHALL BE MADE WITHIN NINETY (90) DAYS OF THE DATE OF TERMINATION OF THIS
AGREEMENT.


 


7.2           ALL ROYALTIES HEREUNDER SHALL BE PAID IN U.S. DOLLARS AND SHALL BE
MADE BY WIRE TRANSFER TO CASE’S ACCOUNT NO. [********] AT KEY BANK’S CLEVELAND
OFFICE, OR BY LICENSEE’S CHECK SENT IN ACCORDANCE WITH THE SECTION ENTITLED
“NOTICES”.


 


7.3           ALL ROYALTIES PAYABLE HEREUNDER THAT ARE OVERDUE SHALL BEAR
INTEREST UNTIL PAID AT A RATE EQUAL TO THE PRIME RATE IN EFFECT AT THE DATE SUCH
ROYALTIES WERE DUE PLUS FOUR PERCENT (4%) PER ANNUM, BUT IN NO EVENT TO EXCEED
THE MAXIMUM RATE OF INTEREST PERMITTED BY APPLICABLE LAW.  THIS PROVISION FOR
INTEREST SHALL NOT BE CONSTRUED AS A WAIVER OF ANY RIGHTS CASE HAS AS A RESULT
OF LICENSEE’S FAILURE TO MAKE TIMELY PAYMENT OF ANY AMOUNTS.


 


8.             REPORTS AND AUDITS


 


8.1           LICENSEE SHALL PROVIDE QUARTERLY REPORTS OF ITS PROGRESS IN
ACHIEVING PRODUCT LAUNCH AND SHALL NOTIFY CASE WITHIN TEN (10) DAYS OF ACHIEVING
PRODUCT LAUNCH.

 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

6

--------------------------------------------------------------------------------


 


8.2           LICENSEE SHALL MAINTAIN ACCURATE BOOKS AND RECORDS SUCH THAT THE
ROYALTIES DUE AND PAYABLE HEREUNDER CAN BE EASILY ASCERTAINED.  SUCH BOOKS AND
RECORDS SHALL BE MAINTAINED AT LICENSEE’S PRINCIPAL PLACE OF BUSINESS AND SHALL
BE AVAILABLE FOR INSPECTION BY CASE OR ITS REPRESENTATIVES DURING THE NORMAL
BUSINESS DAY UPON NOT LESS THAN TEN (10) DAYS PRIOR WRITTEN NOTICE, PROVIDED
THAT CASE OR ITS REPRESENTATIVES AGREE TO PROTECT THE CONFIDENTIALITY OF THE
INFORMATIONAL LICENSEE.


 


8.3           LICENSEE SHALL MAKE AVAILABLE LICENSEE’S BOOKS AND RECORDS FOR
AUDIT BY AN INDEPENDENT ACCOUNTING FIRM OF CASE’S SELECTION AND LICENSEE AGREES
TO COOPERATE FULLY IN ANY SUCH AUDIT, PROVIDED THAT THE AUDITORS AGREE TO
PROTECT THE CONFIDENTIALITY OF THE INFORMATION OF LICENSEE.  ANY SUCH AUDIT
SHALL NOT BE MORE FREQUENT THAN ANNUALLY.  IN THE EVENT THAT SUCH AUDIT
DETERMINES THAT THE AMOUNT OF ROYALTIES PAID TO CASE WAS IN ERROR BY THE GREATER
OF [********] OR [********], LICENSEE SHALL PAY THE COSTS OF THE AUDIT.


 


9.             IMPROVEMENTS

 


9.1           DISCUSSION OF TECHNICAL MATTERS WITH EACH OTHER BY THE PARTIES
WILL NOT CREATE IN A PARTY ANY RIGHTS TO OWNERSHIP OF PATENTS, COPYRIGHTS, TRADE
SECRETS OR OTHER INTELLECTUAL PROPERTY RIGHTS IN SOLUTIONS TO THE MATTERS THAT
ARE INVENTED SOLELY BY EMPLOYEES OR AGENTS OF THE OTHER PARTY HERETO.


 


9.2           LICENSEE WILL OWN ALL OF THE RIGHT, TITLE AND INTEREST (INCLUDING
PATENTS, COPYRIGHTS, TRADE SECRETS AND ANY OTHER INTELLECTUAL PROPERTY RIGHTS)
IN AND TO ANY RESULTS DEVELOPED SOLELY BY LICENSEE OR ON ITS BEHALF IN
CONNECTION WITH THIS AGREEMENT, INCLUDING THE RESULTS OF ANY COLLABORATION
BETWEEN THE PARTIES THAT ARE INVENTED SOLELY BY LICENSEE’S EMPLOYEES OR AGENTS.


 


9.3           CASE WILL OWN ALL OF THE RIGHT, TITLE AND INTEREST (INCLUDING
PATENTS, PATENT RIGHTS, COPYRIGHTS, MASK WORK RIGHTS, TRADE SECRETS AND ANY
OTHER INTELLECTUAL PROPERTY RIGHTS) IN AND TO ANY RESULTS DEVELOPED SOLELY BY
CASE OR ON ITS BEHALF IN CONNECTION WITH THIS AGREEMENT, INCLUDING THE RESULTS
OF ANY COLLABORATION BETWEEN THE PARTIES THAT ARE INVENTED SOLELY BY CASE
EMPLOYEES OR AGENTS.


 


9.4           ALL INTELLECTUAL PROPERTY THAT IS A DIRECT IMPROVEMENT OF AND IS
DOMINATED BY THE PATENT RIGHTS AND HAS BEEN JOINTLY INVENTED BY EMPLOYEES OR
AGENTS OF CASE AND LICENSEE IN CONNECTION WITH THIS AGREEMENT AND WITHOUT USE OF
LICENSEE’S OWN INTELLECTUAL PROPERTY SHALL BE OWNED BY CASE AND INCLUDED AS
PATENT RIGHTS, PROVIDED THAT LICENSEE MAY USE SUCH JOINTLY INVENTED INTELLECTUAL
PROPERTY PURSUANT TO THE TERMS OF SECTION 2.1 OF THIS LICENSE AGREEMENT.  CASE
MAY ISSUE LICENSES TO OTHERS REGARDING SUCH JOINTLY INVENTED PROPERTY THAT
RESULT IN PATENT RIGHTS, AS LONG AS SUCH LICENSES DO NOT VIOLATE ANY EXCLUSIVE
LICENSE TO LICENSEE GRANTED TO LICENSEE UNDER SECTION 2.1 (ENTITLED “LICENSE
GRANT”).  IF ANY OTHER INTELLECTUAL PROPERTY IS JOINTLY INVENTED BY EMPLOYEES OR
AGENTS OF CASE AND LICENSEE IN CONNECTION WITH THIS AGREEMENT, CASE AND LICENSEE
SHALL JOINTLY OWN (WITHOUT ANY DUTY TO ACCOUNT TO THE OTHER FOR PROFITS) ALL
RIGHT, TITLE AND INTEREST (INCLUDING PATENTS, COPYRIGHTS, MASK WORK RIGHTS,
TRADE SECRETS, AND OTHER INTELLECTUAL PROPERTY RIGHTS) THEREIN.  IF ANY SUCH
PATENTABLE INVENTION WHICH WOULD NOT CONSTITUTE A PATENT RIGHT OR LICENSED
TECHNOLOGY ARISES OUT OF SUCH JOINT INVENTION BY EMPLOYEES OR AGENTS OF CASE AND
LICENSEE, CASE AND LICENSEE WILL NEGOTIATE IN GOOD FAITH ON WHETHER

 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

7

--------------------------------------------------------------------------------


 


AND HOW TO PURSUE PATENT, COPYRIGHT OR MASK WORK PROTECTION OF THE INVENTION IN
THE U.S. AND ELSEWHERE.


 


9.5           EXCEPT AS PROVIDED IN THIS SECTION, NOTHING HEREIN SHALL BE DEEMED
TO GRANT ANY LICENSE OR RIGHTS IN ANY OTHER TECHNOLOGY IN ADDITION TO THE
LICENSED TECHNOLOGY.


 


10.           PATENTS AND OTHER INTELLECTUAL PROPERTY

 


10.1         CASE PROPERTY.  INTELLECTUAL PROPERTY RIGHTS TO LICENSED
TECHNOLOGY, SUCH AS PATENT RIGHTS, AND CASE’S COPYRIGHTS, WILL REMAIN THE
PROPERTY OF CASE.  TRADEMARKS OWNED BY CASE EXISTING ON THE EFFECTIVE DATE OF
THIS LICENSE AGREEMENT RELATED TO THE LICENSED TECHNOLOGY BELONG TO CASE.


 


10.2         LICENSEE SHALL BEAR ALL PATENTING COSTS FOR PROSECUTION AND
MAINTENANCE OF PATENTS INCLUDED IN THE LICENSED TECHNOLOGY THAT ARE REASONABLY
INCURRED OR DUE PRIOR TO TERMINATION OF THIS AGREEMENT ACCORDING TO THE
FOLLOWING TERMS.  LICENSEE WILL REIMBURSE CASE FOR THE FOLLOWING FEES AND
EXPENSES RELATED TO SUCH PATENTING THAT HAVE BEEN INCURRED AS OF THE EFFECTIVE
DATE, AS FOLLOWS: (I) [********] OF PAST FEES AND EXPENSES SHALL BE DUE WITHIN
THIRTY (30) DAYS OF RECEIPT OF AN INVOICE OR BILL FROM CASE, NOT TO EXCEED
[********], AND (II) [********] OF PAST FEES AND EXPENSES SHALL BE DUE UPON
PRODUCT LAUNCH, NOT TO EXCEED [********].  LICENSEE SHALL REIMBURSE CASE FOR ALL
REASONABLE FUTURE FEES AND EXPENSES RELATED TO THE PATENT RIGHTS IN THOSE
COUNTRIES AGREED UPON BY LICENSEE WITHIN THIRTY (30) DAYS OF THE RECEIPT OF EACH
INVOICE OR BILL.  SHOULD LICENSED TECHNOLOGY BE LICENSED TO OTHERS, THOSE
PATENTING AND OTHER INTELLECTUAL PROPERTY PROTECTION COSTS WHICH ARE INCURRED
AFTER THAT POINT SHALL BE PRO-RATED AMONG ALL LICENSES IN PROPORTION TO THE
NUMBER OF LICENSES IN EFFECT AT THE TIME THE COSTS ARE INCURRED.  CASE WILL USE
REASONABLE BEST EFFORTS TO MANAGE EFFICIENTLY PATENT PROSECUTION AND EXPENSES
AND SHALL KEEP LICENSEE ADVISED OF SUCH EXPENSES.  LICENSEE SHALL HAVE
REASONABLE INPUT INTO CONSIDERATION OF ISSUES RELATING TO PROSECUTION AND
MAINTENANCE OF PATENTS COVERING THE LICENSED TECHNOLOGY, BUT CASE SHALL RETAIN
ULTIMATE CONTROL AND DECISION-MAKING AUTHORITY WITH RESPECT THERETO.


 


10.3         CASE HAS APPLIED FOR, AND/OR WILL APPLY FOR AND PROSECUTE PATENT
RIGHTS, AT LICENSEE’S EXPENSE, IN ANY COUNTRY THAT IS REQUESTED BY LICENSEE, FOR
ANY AND ALL PATENT APPLICATIONS AND PATENTS LISTED IN ATTACHMENT A, TO THE
EXTENT THAT SUCH PROTECTION IS REASONABLY OBTAINABLE.  LICENSEE WILL NOT BE
RESPONSIBLE FOR PATENT COSTS ASSOCIATED WITH FOREIGN PROSECUTION UNLESS SUCH
FOREIGN PURSUIT HAS FIRST BEEN APPROVED BY LICENSEE IN WRITING.  IF SUCH WRITTEN
APPROVAL IS NOT DELIVERED TO CASE WITHIN THIRTY (30) DAYS OF CASE’S WRITTEN
REQUEST THEREFOR, LICENSEE SHALL HAVE NO RIGHTS CONCERNING THOSE SPECIFIC PATENT
RIGHTS INCLUDED IN THE PATENT RIGHTS IN SUCH COUNTRY(IES).


 


10.4         CASE MAY, AT ITS OPTION AND SOLE DISCRETION AND AT ITS OWN EXPENSE,
PURSUE PATENT, COPYRIGHT AND/OR TRADEMARK RIGHTS FOR LICENSED TECHNOLOGY IN ANY
COUNTRY FOR WHICH COVERAGE HAS NOT BEEN REQUESTED BY LICENSEE IN ACCORDANCE WITH
SUBSECTION 10.3 ABOVE.  IF LICENSEE DOES NOT REIMBURSE CASE FOR SUCH FEES WITHIN
THIRTY (30) DAYS OF THE RECEIPT OF A RELATED INVOICE OR BILL, THEN LICENSEE
SHALL HAVE NO RIGHTS UNDER ANY OF THOSE SPECIFIC PATENT RIGHTS INCLUDED IN THE
PATENT RIGHTS IN THAT COUNTRY AND SHALL HAVE NO RIGHTS TO PRACTICE UNDER SUCH
PATENT IN SUCH COUNTRY.

 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

8

--------------------------------------------------------------------------------


 


11.           MARKINGS, TRADEMARKS AND TRADE NAMES

 


11.1         LICENSEE SHALL HAVE INCLUDED IN ALL SALES, MARKETING LITERATURE AND
INVOICES RELATING TO LICENSED PRODUCT, A STATEMENT TO THE EFFECT THAT “THIS
PRODUCT OR PORTIONS THEREOF IS MANUFACTURED UNDER LICENSE FROM CASE WESTERN
RESERVE UNIVERSITY” AND, IF APPLICABLE, EITHER “PATENT PENDING” OR, IF
APPLICABLE, “U.S. PATENT NUMBER                   .”


 


11.2         LICENSEE SHALL HAVE MARKED THE APPROPRIATE PORTIONS OF ALL LICENSED
PRODUCT WITH ANY APPLICABLE UNITED STATES OF AMERICA AND FOREIGN PATENT NUMBERS
IN ACCORDANCE WITH THE APPLICABLE LAWS OF THE COUNTRIES IN WHICH THE MATERIALS
ARE INTENDED TO BE USED.  LICENSEE SHALL NEITHER REGISTER NOR USE ANY CASE
TRADEMARKS OR TRADE NAMES.


 


11.3         LICENSEE AND CASE EACH ACKNOWLEDGE THAT THEY DO NOT HAVE ANY RIGHTS
OR ANY TITLE WHATSOEVER IN OR TO THE OTHER’S TECHNOLOGY, TRADE NAMES OR
TRADEMARKS, EXCEPT AS EXPRESSLY PROVIDED UNDER THIS AGREEMENT AND EXCEPT AS
EXPRESSLY AUTHORIZED IN WRITING AFTER THE EFFECTIVE DATE OF THIS AGREEMENT AND
EXCEPT AS REQUIRED BY LAW.  ANY REFERENCE BY LICENSEE TO CASE BEYOND THE ABOVE
MAY ONLY BE DONE WITH EXPRESS WRITTEN PERMISSION OF CASE’S ASSOCIATE VICE
PRESIDENT FOR TECHNOLOGY TRANSFER.


 


12.           TERMINATION


 


12.1         IN THE EVENT THAT LICENSEE DEFAULTS IN THE PAYMENT IN FULL OF ANY
AMOUNT REQUIRED TO BE PAID UNDER THIS AGREEMENT ON THE DATE SUCH PAYMENT IS DUE,
IN ADDITION TO USING ANY OTHER LEGAL AND/OR EQUITABLE REMEDIES, CASE SHALL HAVE
THE RIGHT, FOLLOWING THE APPLICABLE CURE PERIOD DESCRIBED IN 12.2 BELOW, AND BY
WRITTEN NOTICE TO LICENSEE AFTER SUCH DEFAULT EITHER (I) TO TERMINATE THE
EXCLUSIVITY, IF ANY, OF THE LICENSE HEREUNDER (BY AMENDING THE WORD “EXCLUSIVE”
IN THE LICENSE GRANT TO READ “NON-EXCLUSIVE”) WITHOUT ANY REDUCTION IN ANY OF
THE PAYMENTS DUE FROM LICENSEE OR (II) TO TERMINATE THIS AGREEMENT.


 


12.2         IN THE EVENT THAT EITHER PARTY TO THIS AGREEMENT DEFAULTS IN THE
PERFORMANCE OF ANY OF ITS OBLIGATIONS HEREUNDER AND FAILS TO CURE SUCH DEFAULT
WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE OF SUCH DEFAULT FROM SUCH OTHER
PARTY, THE OTHER PARTY SHALL HAVE THE RIGHT BY WRITTEN NOTICE TO THE DEFAULTING
PARTY WITHIN SIXTY (60) DAYS AFTER THE EXPIRATION OF SUCH THIRTY (30) DAY PERIOD
TO TERMINATE THIS AGREEMENT.


 


12.3         THE TERMINATION OF THIS AGREEMENT, UNDER ANY SECTION OF THE
AGREEMENT, SHALL NOT TERMINATE (I) THE OBLIGATION OF LICENSEE TO PAY ANY
AMOUNTS, WHICH HAVE ACCRUED OR WHICH ARE OTHERWISE TO BE PAID BY LICENSEE UNDER
THE TERMS OF THIS AGREEMENT, OR (II) THE OBLIGATIONS OF EITHER PARTY ARISING
PRIOR TO THE DATE OF TERMINATION UNDER THE SECTIONS ENTITLED “REPORTS AND
AUDITS,” “PATENTS AND OTHER INTELLECTUAL PROPERTY,” “TERMINATION,” “TAXES,”
“CONFIDENTIALITY AND TRADE SECRETS,” “INDEMNIFICATION,” “INSURANCE,” “DISPUTE
RESOLUTION,” AND “INFRINGEMENT” HEREUNDER.


 


12.4         UPON TERMINATION OF THIS AGREEMENT, LICENSEE WILL IMMEDIATELY
DISCONTINUE ANY FURTHER USE OF LICENSED TECHNOLOGY AND DISCONTINUE PRODUCTION OF
ANY LICENSED PRODUCTS.

 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

9

--------------------------------------------------------------------------------


 


12.5         IN THE EVENT OF TERMINATION OF THE AGREEMENT PRIOR TO EXPIRATION,
ANY SUBLICENSES ENTERED BY LICENSEES SHALL BE AUTOMATICALLY BE ASSIGNED TO CASE
AND SHALL OPERATE THEREAFTER AS DIRECT LICENSES FROM CASE.  NOTWITHSTANDING THE
FOREGOING, CASE SHALL ONLY BE ENTITLED UNDER SUCH SUBLICENSES, TO THE RECEIPT OF
AMOUNTS RELATING TO THE LICENSED TECHNOLOGY AND SHALL NOT BE ENTITLED TO RECEIVE
AMOUNTS FROM SUCH SUBLICENSEES RELATING TO LICENSEE’S TECHNOLOGIES, WHICH SHALL
CONTINUE TO REMAIN DUE AND PAYABLE TO LICENSEE DIRECTLY.


 


12.6         LICENSEE SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT UPON
NOTICE TO CASE IF ONE OR MORE OF THE PATENT RIGHTS DO NOT ISSUE.


 


13.           TAXES


 

Licensee shall pay all taxes which may be assessed or levied on, or on account
of, the Licensed Technology, Licensed Product made, used or Disposed of
hereunder and all taxes (other than taxes imposed by the United States of
America or the State of Ohio or jurisdictions within such State) levied on or on
account of the amounts payable to, or for the account of, CASE under this
Agreement, excluding income taxes.

 


14.           NO WARRANTY

 

EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT: (A) ANY INFORMATION, MATERIALS,
SERVICES, INTELLECTUAL PROPERTY OR OTHER PROPERTY OR RIGHTS GRANTED OR PROVIDED
BY CASE PURSUANT TO THIS AGREEMENT (“DELIVERABLES”) ARE ON AN “AS IS” BASIS,
(B) NEITHER LICENSEE NOR CASE MAKE ANY WARRANTIES OF ANY KIND, EITHER EXPRESSED
OR IMPLIED, AS TO ANY MATTER INCLUDING, BUT NOT LIMITED TO, WARRANTY OF FITNESS
FOR PARTICULAR PURPOSE, OR MERCHANTABILITY, EXCLUSIVITY OR RESULTS OBTAINED FROM
USE, NOR SHALL EITHER CASE OR LICENSEE BE LIABLE FOR CLAIMS FOR INDIRECT,
SPECIAL, OR CONSEQUENTIAL DAMAGES SUCH AS LOSS OF PROFITS OR INABILITY TO USE
SAID DELIVERABLES OR ANY APPLICATIONS AND DERIVATIONS THEREOF.  EXCEPT AS
PROVIDED IN THIS AGREEMENT, NEITHER CASE NOR LICENSEE MAKES ANY WARRANTY OF ANY
KIND WITH RESPECT TO FREEDOM FROM PATENT, TRADEMARK, OR COPYRIGHT INFRINGEMENT,
OR THEFT OF TRADE SECRETS.  CASE DOES NOT ASSUME ANY LIABILITY HEREUNDER FOR ANY
INFRINGEMENT OF ANY PATENT, TRADEMARK, OR COPYRIGHT ARISING FROM THE USE OF THE
DELIVERABLES.  NEITHER PARTY WILL MAKE ANY WARRANTY ON BEHALF OF THE OTHER,
EXPRESSED OR IMPLIED, TO ANY THIRD PARTY.

 


15.           COSTS

 

All costs and expenses incurred by Licensee in carrying out Licensee’s
obligations under this Agreement shall be paid by Licensee, and Licensee shall
not be entitled to reimbursement from Royalties hereunder or otherwise therefore
from CASE.  Licensee shall possess or obtain at its own expense all necessary
licenses and permits and shall comply with all laws, ordinances,

 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

10

--------------------------------------------------------------------------------


 

rules or regulations affecting the exportation, use, and/or sale or transfer of
the Licensed Product and/or Licensed Technology by Licensee..

 


16.           CONFIDENTIALITY AND TRADE SECRETS

 


16.1         “CONFIDENTIAL INFORMATION” SHALL MEAN ANY INFORMATION RELATING TO
THE LICENSED TECHNOLOGY, THE TERMS OF THIS AGREEMENT (AS FROM TIME TO TIME
AMENDED), PATENT RIGHTS, OR OTHER NON-PUBLIC MATTERS COVERED BY THIS AGREEMENT
OR INFORMATION DISCLOSED FROM ONE PARTY TO THE OTHER HEREUNDER IN THE MANNER SET
FORTH HEREINAFTER.  ALL SUCH INFORMATION SHALL BE CONFIDENTIAL INFORMATION,
INCLUDING INFORMATION DISCLOSED PRIOR TO THE DATE OF THIS AGREEMENT, UNLESS SUCH
INFORMATION (I) WAS ALREADY IN THE RECEIVING PARTY’S POSSESSION PRIOR TO THE
TIME OF RELEVANT DISCLOSURE THEREOF AS PROVIDED IN SUBSECTION (A) HEREOF;
(II) HAS BEEN PUBLISHED OR IS PUBLISHED HEREAFTER, UNLESS SUCH PUBLICATION IS A
BREACH OF THIS AGREEMENT; (III) IS OBTAINED BY THE RECEIVING PARTY FROM A THIRD
PARTY NOT UNDER AN OBLIGATION OF CONFIDENTIALITY WITH RESPECT THERETO; OR
(IV) IS INDEPENDENTLY DEVELOPED BY THE RECEIVING PARTY.


 

(A)           IN THE EVENT THAT SUCH INFORMATION SHALL BE ESTABLISHED TO HAVE
BEEN KNOWN TO THE RECEIVING PARTY PRIOR TO THE DISCLOSURE THEREOF BY REFERENCE
TO ANY PUBLICATION THEREOF BY THE RECEIVING PARTY OR BY REFERENCE TO ANY
INTERNAL WRITING OR OTHER BUSINESS RECORD MAINTAINED BY THE RECEIVING PARTY IN
THE ORDINARY COURSE OF BUSINESS, SUCH INFORMATION SHALL NOT BE DEEMED TO BE
CONFIDENTIAL INFORMATION FOR PURPOSES OF THIS AGREEMENT FOLLOWING NOTIFICATION
TO THE OTHER PARTY UNDER THIS AGREEMENT OF SUCH FACT.

 

(B)           WITH RESPECT TO ANY INFORMATION NOT RELATED TO THE LICENSED
TECHNOLOGY OR LICENSEE’S ASSAY AND PRODUCT DEVELOPMENT EFFORTS WHICH ARE DEEMED
BY THE DISCLOSING PARTY TO BE CONFIDENTIAL INFORMATION SUBJECT TO THIS
AGREEMENT, THE DISCLOSING PARTY SHALL MARK SUCH INFORMATION AS “CONFIDENTIAL”
PRIOR TO DISCLOSING IT TO THE OTHER.

 

(C)           WITH RESPECT TO ANY ORAL COMMUNICATION NOT RELATED TO THE LICENSED
TECHNOLOGY OR LICENSEE’S ASSAY AND PRODUCT DEVELOPMENT EFFORTS WHICH IS DEEMED
BY THE DISCLOSING PARTY TO BE CONFIDENTIAL INFORMATION SUBJECT TO THIS
AGREEMENT, THE DISCLOSING PARTY SHALL NOTIFY THE RECEIVING PARTY OF SUCH FACT
AND WITHIN THIRTY (30) DAYS THEREAFTER THE DISCLOSING PARTY SHALL SEND A
MEMORANDUM TO THE RECEIVING PARTY OUTLINING THE INFORMATION DEEMED TO BE
CONFIDENTIAL INFORMATION.

 


16.2         EACH PARTY SHALL MAINTAIN IN CONFIDENCE AND SHALL NOT DISCLOSE TO
ANY PERSON NOT A PARTY HERETO, NOR SHALL EITHER PARTY USE OR EXPLOIT IN ANY WAY
WITHOUT THE OTHER PARTY’S WRITTEN AGREEMENT, ANY CONFIDENTIAL INFORMATION UNTIL
THREE (3) YEARS AFTER THE LATER OF THE DATE OF THE TERMINATION OF THIS AGREEMENT
OR THE END OF THE TERM OF THE LAST TO EXPIRE OF THE PATENT RIGHTS, UNLESS SUCH
INFORMATION CEASES TO BE CONFIDENTIAL INFORMATION PRIOR TO THE END OF SUCH
PERIOD THROUGH NO FAULT OF THE RECEIVING PARTY OR THE PARTIES ENTER INTO AN
AGREEMENT AUTHORIZING SAME.


 


16.3         THE RECEIVING PARTY SHALL EXERCISE ALL REASONABLE PRECAUTIONS TO
PREVENT THE DISCLOSURE OF CONFIDENTIAL INFORMATION BY ITS EMPLOYEES OR
REPRESENTATIVES, AND IN ANY EVENT SHALL MAINTAIN WITH RESPECT TO SUCH
CONFIDENTIAL INFORMATION A STANDARD OF CARE WHICH IS NO LESS THAN

 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

11

--------------------------------------------------------------------------------


 


THAT STANDARD WHICH SUCH PARTY MAINTAINS TO PREVENT THE DISCLOSURE OF ITS OWN
CONFIDENTIAL INFORMATION.


 


16.4         UPON TERMINATION OF THIS AGREEMENT, EACH PARTY AGREES TO RETURN AT
ONCE TO THE OTHER, WITHOUT COPYING, ALL ORIGINALS AND COPIES OF ALL MATERIALS
(OTHER THAN THIS AGREEMENT) CONTAINING ANY CONFIDENTIAL INFORMATION AND TO MAKE
NO FURTHER USE THEREOF


 


17.           INDEMNIFICATION


 

Licensee hereby agrees to defend, indemnify and hold harmless CASE and HHMI, and
their respective trustees, officers, employees, attorneys and agents from and
against any third party claim, liability, cost, expense, damage, deficiency,
loss, or obligation, of any kind or nature (including, without limitation,
reasonable attorneys’ fees and other costs and expenses of defense)
(collectively, “Claims”), based upon, arising out of or otherwise relating to
Licensee’s actions or inactions under this Agreement or based upon, arising out
of or otherwise relating to Licensee’s and/or its sublicensee’s use, conduct, or
misconduct regarding Licensed Products , including but not limited to, any
claims of product liability, personal injury, death, damage to property or
violation of any laws or regulations.

 


18.           INSURANCE


 

Before Licensed Technology is used to diagnose or treat human beings, Licensee
shall obtain and maintain appropriate coverage of general liability, product
liability, and public liability insurance in the amount of no less than Three
Million Dollars to protect CASE and HHMI, and their respective trustees,
officers, employees, attorneys and agents under the indemnification provided
hereunder.  CASE and HHMI, and their respective trustees, officers, employees,
attorneys and agents shall be named as additional insureds on Licensee’s
insurance policies.  CASE shall be provided appropriate certificates of
insurance thereunder.

 


19.           BREACH


 

No acquiescence in any breach of this Agreement by either party shall operate to
excuse any subsequent or prior breach.

 


20.           PRIOR AGREEMENT


 

Except for any confidential disclosure agreement executed by the parties, this
Agreement supersedes all previous agreements relating to the subject matter
hereof, whether oral or in a writing, and constitutes the entire agreement of
the parties hereto and shall not be amended or altered in any respect except in
a writing executed by the parties.

 


21.           INTERPRETATION


 

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Ohio, United States of America, without regard to
conflict of law principles.

 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

12

--------------------------------------------------------------------------------


 


22.           DISPUTE RESOLUTION


 


22.1         SUBJECT TO SUBSECTION 22.2, ANY CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATING TO THIS AGREEMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY, SCOPE AND ENFORCEABILITY OF THIS ARBITRATION CLAUSE) SHALL BE REFERRED
TO AND FINALLY SETTLED BY ARBITRATION IN THE CITY OF CLEVELAND, OHIO, UNDER THE
AUSPICES OF, AND CONDUCTED IN ACCORDANCE WITH, THE RULES OF THE AMERICAN
ARBITRATION ASSOCIATION.  ALL ARBITRATION PROCEEDINGS SHALL BE BEFORE A BOARD OF
THREE (3) ARBITRATORS, FOR EACH OF WHICH EACH PARTY SHALL SELECT ONE
(1) ARBITRATOR AND THE SELECTED ARBITRATORS SHALL SELECT THE THIRD ARBITRATOR. 
THE COSTS OF THE THIRD ARBITRATOR SHALL BE DIVIDED EQUALLY BETWEEN THE PARTIES,
AND EACH PARTY SHALL PAY THE COSTS OF THE ARBITRATOR SELECTED BY IT.  ANY AWARD
OF THE ARBITRATORS SHALL BE FINAL AND CONCLUSIVE ON THE PARTIES TO THIS
AGREEMENT, AND JUDGMENT UPON SUCH AWARD MAY BE ENTERED IN ANY COURT HAVING
JURISDICTION THEREOF.  NOTWITHSTANDING THE FOREGOING, ANY DISPUTE AFFECTING THE
RIGHTS OR PROPERTY OF HHMI SHALL NOT BE SUBJECT TO THE ARBITRATION PROVISIONS
ABOVE.


 


22.2         EITHER PARTY MAY SEEK INJUNCTIVE RELIEF FOR: (A) VIOLATION BY THE
OTHER PARTY OF THE SECTIONS ENTITLED “REPORTS AND AUDITS,” “MARKINGS, TRADEMARKS
AND TRADE NAMES,” “CONFIDENTIALITY AND TRADE SECRETS,” “INSURANCE” AND “DISPUTE
RESOLUTION”; (B) FOR ENFORCEMENT OF ANY ARBITRATION AWARD; OR (C) FOR
ENFORCEMENT OF ANY NON-ARBITRABLE MATTER.  THE PREVAILING PARTY SHALL BE
ENTITLED TO RECOVER FROM THE OTHER ALL COSTS, INCLUDING ATTORNEY’S FEES, RELATED
TO THE ACTION FOR INJUNCTIVE RELIEF.


 


22.3         LICENSEE HEREBY IRREVOCABLY AND UNCONDITIONALLY:


 

(I)        AGREES THAT ANY LEGAL ACTION, SUIT OR PROCEEDING RELATING TO THE
AGREEMENT AND CONTEMPLATED BY THIS SECTION ENTITLED “DISPUTE RESOLUTION” HEREOF
(COLLECTIVELY, “RELATED LITIGATION”) MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION SITTING IN CUYAHOGA COUNTY, OHIO, SUBMITS TO THE
JURISDICTION OF SUCH COURTS, AND TO THE FULLEST EXTENT PERMITTED BY LAW AGREES
THAT IT WILL NOT BRING ANY RELATED LITIGATION IN ANY OTHER FORUM (BUT NOTHING
HEREIN SHALL AFFECT THE RIGHT OF CASE TO BRING ANY ACTION, SUIT OR PROCEEDING IN
ANY OTHER FORUM);

 

(II)       WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF
VENUE OF ANY RELATED LITIGATION BROUGHT IN ANY SUCH COURT LOCATED IN CUYAHOGA
COUNTY, OHIO, WAIVES ANY CLAIM THAT ANY SUCH RELATED LITIGATION HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM, AND WAIVES ANY RIGHT TO OBJECT, WITH RESPECT TO ANY
RELATED LITIGATION BROUGHT IN ANY SUCH COURT, THAT SUCH COURT DOES NOT HAVE
JURISDICTION OVER LICENSEE; AND

 

(III)      CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
LEGAL PROCESS IN ANY RELATED LITIGATION BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO LICENSEE AT THE ADDRESS FOR NOTICES DESCRIBED IN THE
SECTION ENTITLED “NOTICES” HEREOF, AND CONSENTS AND AGREES THAT SUCH SERVICE
SHALL CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE SERVICE (BUT NOTHING
HEREIN SHALL AFFECT THE VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER
MANNER PERMITTED BY LAW).

 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

13

--------------------------------------------------------------------------------


 


23.           INFRINGEMENT


 


23.1         LICENSEE SHALL HAVE THE RIGHT DURING THE TERM OF THIS AGREEMENT TO
COMMENCE AN ACTION FOR INFRINGEMENT OF THE PATENT RIGHTS AGAINST ANY THIRD PARTY
FOR ANY INFRINGEMENT OCCURRING WITHIN THE FIELD OF USE, PROVIDED THAT LICENSEE
SHALL PROVIDE CASE THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE OF SUCH INFRINGEMENT
AND OF LICENSEE’S INTENT TO FILE SUCH ACTION.  CASE SHALL HAVE THE RIGHT AT ITS
OWN EXPENSE TO APPEAR IN SUCH ACTION BY COUNSEL OF ITS OWN SELECTION.  IF
REQUIRED BY THE JURISDICTIONAL LAWS OF THE FORUM THAT ANY SUCH ACTION BE
PROSECUTED IN THE NAME OF THE OWNER OF THE PATENT RIGHT, CASE SHALL VOLUNTARILY
APPEAR AT LICENSEE’S EXPENSE; PROVIDED THAT IF SUCH APPEARANCE SUBJECTS CASE TO
ANY UNRELATED ACTION OR CLAIM OF A THIRD PARTY OR LICENSEE IN SUCH JURISDICTION,
THEN CASE SHALL HAVE THE RIGHT TO DECLINE SUCH APPEARANCE.  SETTLEMENT OF ANY
ACTION BROUGHT BY LICENSEE SHALL REQUIRE THE CONSENT OF CASE AND LICENSEE, WHICH
NEITHER SHALL UNREASONABLY WITHHOLD FROM THE OTHER, AND ANY SETTLEMENT AMOUNT OR
RECOVERY FOR DAMAGES SHALL BE APPLIED AS FOLLOWS: (I) FIRST, TO REIMBURSE THE
PARTIES FOR THEIR EXPENSES IN CONNECTION WITH THE LITIGATION; AND (II) SECOND,
CASE SHALL RECEIVE COMPENSATION FOR THE TIME OF ANY CASE PERSONNEL INVOLVED IN
THE ACTION; AND (III) THIRD, CASE SHALL RECEIVE [********] OF ANY MONIES
REMAINING.


 


23.2         CASE SHALL HAVE THE RIGHT IN ITS SOLE DISCRETION DURING THE TERM OF
THIS AGREEMENT TO COMMENCE AN ACTION FOR INFRINGEMENT OF THE PATENT RIGHTS
AGAINST ANY THIRD PARTY FOR ANY INFRINGEMENT OCCURRING ANYWHERE IN THE WORLD,
PROVIDED THAT, BEFORE COMMENCING ANY SUCH ACTION CONCERNING PRODUCTS WITHIN THE
FIELD OF USE, CASE SHALL PROVIDE LICENSEE WITH THE FIRST RIGHT TO SUE AS
PROVIDED IN SECTION 23.1 AND, IF LICENSEE DETERMINES NOT TO BRING SUIT, WITH NOT
LESS THAN THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE OF SUCH INFRINGEMENT AND OF
CASE’S INTENT TO FILE SUCH ACTION.  LICENSEE SHALL HAVE THE RIGHT AT ITS OWN
EXPENSE TO APPEAR IN SUCH ACTION BY COUNSEL OF ITS OWN SELECTION.  IF CASE
PROVIDES LICENSEE WITH SUCH NOTICE BEFORE INSTITUTING AN ACTION CONCERNING
PRODUCTS WITHIN THE FIELD OF USE AND LICENSEE FAILS TO INITIATE AN ACTION
AGAINST SUCH THIRD PARTY PRIOR TO THE COMMENCEMENT OF AN ACTION BY CASE, THEN
ANY SETTLEMENT AMOUNT OR RECOVERY FOR DAMAGES SHALL BELONG ENTIRELY TO CASE AND
CASE MAY SETTLE SAID ACTION WITHOUT THE CONSENT OF LICENSEE; PROVIDED, HOWEVER,
THAT THE TERMS OF ANY SUCH SETTLEMENT DO NOT IMPOSE ANY OBLIGATIONS ON LICENSEE
OR LIMIT ANY RIGHTS LICENSEE WOULD OTHERWISE HAVE UNDER THIS AGREEMENT.


 


23.3         NOTWITHSTANDING THE PENDENCY OF ANY INFRINGEMENT (OR OTHER) CLAIM
OR ACTION BY OR AGAINST LICENSEE, LICENSEE SHALL HAVE NO RIGHT TO TERMINATE OR
SUSPEND (OR ESCROW) PAYMENT OF ANY AMOUNTS REQUIRED TO BE PAID TO CASE PURSUANT
TO THIS AGREEMENT.


 


24.           NOTICES


 

Any notice under any of the provisions of this Agreement shall be deemed given
when deposited in the mail, postage prepaid, registered or certified first class
mail and addressed to the applicable party at the address stated on the
signature page hereof, or such other address as such party shall specify for
itself by like notice to other party.  Each party shall transmit to the other a
facsimile copy of each such notice promptly after such deposit in the mail.

 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

14

--------------------------------------------------------------------------------


 


25.           ASSIGNMENT


 

Except in the instance of a merger of Licensee into another entity or the sale
of the assets of Licensee to which this License Agreement relates, Licensee
shall neither assign nor transfer this Agreement or any interest herein without
the prior written consent of CASE.

 


26.           THIRD PARTY BENEFICIARY


 

HHMI is not a party to this Agreement and has no liability to any licensee,
sublicensee, or user of anything covered by this Agreement, but HHMI is an
intended third-party beneficiary of this Agreement and certain of its provisions
are for the benefit of HHMI and are enforceable by HHMI in its own name.

 


27.           HEADINGS


 

The section headings contained in this Agreement are set forth for the
convenience of the parties only, do not form a part of this Agreement and are
riot to be considered a part hereof for the purpose of construction or
interpretation hereof; or otherwise.

 


28.           EXPORT CONTROLS


 

It is understood that CASE is subject to United States laws and regulations
controlling the export of technical data, computer software, laboratory
prototypes and other commodities (including the Arms Export Control Act, as
amended and the Export Administration Act of 1979), and that its obligations
hereunder are contingent on compliance with applicable United States export laws
and regulations.  The transfer of certain technical data and commodities may
require a license from the cognizant agency of the United States Government
and/or written assurances by Licensee that Licensee shall not export data or
commodities to certain foreign countries without prior approval of such agency. 
CASE neither represents that a license shall not be required nor that, if
required, it shall be issued.

 

(The balance of this page is intentionally left blank)

 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed in duplicate counterparts, each of which shall be deemed to constitute
an original, effective as of the date first above written.

 

The undersigned verify subject to the penalties of Section 2921.13 of the Ohio
Revised Code relating to unsworn falsification to authorities that they have the
authority to bind to this Agreement the party on behalf of which they are
executing below.

 

Case Western Reserve University

 

 

 

 

 

By:

  /s/ Mark E. Coticchia

 

By:

  /s/ [illegible]

 

 

 

Title:

  VP for Research & Technology

 

Title:

  CIO

 

  Management

 

 

 

 

 

 

Date:

  8/4/05

 

Date:

  8/5/05

 

 

Address for Notices:

 

Case Western Reserve University

 

10900 Euclid Avenue
Cleveland, Ohio 44106, USA
Attention: Assistant Vice President Biomedical Science
Facsimile: 216-368-0196

 

Exact Sciences Corporation

 

By:

  /s/ Don Hardison

 

 

 

 

Title:

  President and CEO

 

 

 

 

Date:

  7/27/05

 

 

Address for Notices:

 

100 Campus Drive
Marlborough, MA 01752
Attention: President
Facsimile:(508) 683-1201

 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

16

--------------------------------------------------------------------------------


 

Attachment A

 

Description of Licensed Technology

 

1)             [********]

 

2)             [********]

 

Also, without limitation, any foreign filed patents and patent applications
based on the subject matter included in (1) and (2) above not already listed
above.

 

CASE has represented to Licensee that this Attachment A is a complete list of
patent applications and patents owned or controlled by CASE as of the Effective
Date that relate to HLTF Gene Methylation and/or Vimentin Gene Methylation that
have application to the Field of Use.  To the extent not already listed, this
Attachment A therefore includes, without limitation, patent applications and
patents owned or controlled by CASE as of the Effective Date that relate to HLTF
Gene Methylation and/or Vimentin Gene Methylation and have application to the
Field of Use, provided that Licensee may elect, upon disclosure of the patent
rights by CASE to Licensee, to include or exclude any such patent application or
patent from this Agreement.

 

To the extent not already listed, this Attachment A shall include, without
limitation, any such patent application(s) and/or patent(s) that Licensee elects
to include in the Patent Rights pursuant to Section 2.10 of this Agreement.

 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

17

--------------------------------------------------------------------------------


 

First Amendment to License Agreement

EXACT Sciences Corporation

and

Case Western Reserve University

 

This First Amendment (this “Amendment”) is made effective as of December 31,
2007 (the “Amendment Effective Date”), by and between Case Western Reserve
University (“CWRU”) and EXACT Sciences Corporation (“EXACT”).

 

WHEREAS, CWRU and EXACT entered into an Agreement dated July 18, 2005, (the
“Agreement”) and the parties desire to amend certain provisions of the
Agreement.

 

NOW, THEREFORE, in partial consideration of entry of this Amendment by CWRU,
Licensee shall pay to CWRU a non-refundable upfront fee of [********] within 90
days of the Amendment Effective Date; this [********] payment is separate and
apart from the [********] payment referenced below in paragraph 1.  The parties
agree to the following amendments to the Agreement, to be effective as of the
Amendment Effective Date:

 

1.             The last sentence of Section 5.1 of the Agreement shall be
replaced with the following:

 

At a minimum, Licensee shall achieve Product Launch by December 31, 2008.  If
Licensee has not achieved Product Launch by December 31, 2008, it can extend the
date for this requirement to December 31, 2009 by notifying CWRU in writing and
paying a [********] non-refundable fee to CWRU.

 

2.             Except as expressly modified herein, the Agreement and all of its
terms and conditions shall continue in full force and effect.

 

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Amendment as of the date first above written.

 

Case Western Reserve University

 

EXACT Sciences Corporation

 

 

 

By:

  /s/ Mark E. Coticchia

 

By:

  /s/ Jeffrey Luber

 

 

 

Printed Name:

Mark E. Coticchia

 

Printed Name:

  Jeffrey Luber

 

 

 

Title:

  Vice President for Research and

 

Title:

  President

 

Technology Management

 

 

 

 

 

Case Western Reserve University

 

 

 

 

 

By:

  /s/ Robert Clarke Brown

 

 

 

 

 

Printed Name:

  Robert Clarke Brown

 

 

 

 

 

Title:

  Treasurer

 

 


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT; [*] DENOTES
OMISSIONS.

 

--------------------------------------------------------------------------------